Filed
                                                                                       Washington State
                                                                                       Court of Appeals
                                                                                        Division Two
    IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                                                                                         April 13, 2021

                                         DIVISION II

 In the Matter of the Personal Restraint of
                                                          No. 54889-5-II
 JARED ARTHUR HARRISON,
                                                          UNPUBLISHED OPINION
                Petitioner.


       GLASGOW, J.—Jared Arthur Harrison seeks relief from personal restraint imposed as a

result of his 2005 plea of guilty to one count of unlawful possession of methamphetamine with

intent to deliver and three counts of felony financial fraud. He was sentenced to 45 months of

confinement and 45 months of community custody under a drug offender sentencing alternative

(DOSA) sentence. In 2012, while serving his DOSA term of community custody, Harrison

absconded to New York. The Department of Corrections issued an arrest warrant for him on June

26, 2012. The warrant initially limited extradition from only Idaho and Oregon based on Harrison’s

risk level and the State’s financial considerations. Based on a tip that Harrison was engaged in

criminal activities, on January 24, 2020, the Department expanded its warrant to nationwide status.

       On March 29, 2020, Harrison was arrested in Florida on the warrant. After waiving his

extradition rights, Harrison was extradited to Washington on May 8, 2020. On May 19, 2020, the

Department revoked his DOSA sentence, requiring him to serve the remainder of his DOSA term

in prison.

       The Department’s response reflects that Harrison’s earned early release date was in

February 2021, but he would serve additional community custody after early release. The fact that

he has been released into community custody does not render his entire petition moot because he
No. 54889-5-II


is still under restraint. See, e.g., In re Pers. Restraint of Crowder, 97 Wn. App. 598, 600, 985 P.2d

944 (1999) (addressing personal restraint petition even after the petitioner was released into

community custody and noting that community custody is intense monitoring that is still in the

nature of punishment).

       First, Harrison argues that his right to due process was denied and his restraint is unlawful

because the Department waited eight years to extradite him to Washington.1 But the Washington

Supreme Court has declined to impose a duty on the State to promptly extradite every defendant

from another state. State v. Hudson, 130 Wn.2d 48, 57, 921 P.2d 538 (1996); State v. Stewart, 130

Wn.2d 351, 363-65, 922 P.2d 1356 (1996). The Illinois and Eighth Circuit cases upon which

Harrison relies are factually dissimilar and otherwise unpersuasive in light of the Washington

Supreme Court’s resolution of this issue. See People ex rel. Bowman v. Woods, 46 Ill. 2d 572, 575,

264 N.E.2d 151 (1970), Shields v. Beto, 370 F.2d 1003, 1004 (5th Cir. 1967), and Mathes v.

Pierpont, 725 F.2d 77, 79 (8th Cir. 1984). The Department did not waive, relinquish, or abandon

its right to seek the extradition of Harrison when it initially limited the reach of the warrant to

Oregon and Idaho for financial reasons. Harrison was not denied due process in his extradition.

       Second, Harrison argues that his arrest in Florida was unlawful because it lacked probable

cause. But even if his arrest was unlawful, it would not entitle him to relief from restraint now that

he is in Washington because the Department has valid custody over him under his Washington

judgment and sentence. Weilburg v. Shapiro, 488 F.3d 1202, 1206 (9th Cir. 2007); Hunt v. Eyman,

405 F.2d 384, 384 (9th Cir. 1968).




1
  Harrison also argues that the delay in extraditing him violates the doctrine of laches. But laches
is an affirmative defense to a civil action; thus, it is inapplicable here. Davidson v. State, 116
Wn.2d 13, 25, 802 P.2d 1374 (1991).



                                                  2
No. 54889-5-II


       Third, Harrison argues that the Department is unlawfully restraining him because its

treatment of his medical needs amid the COVID-19 pandemic violates the Eighth Amendment to

the United States Constitution.2 To establish a constitutional violation, Harrison must show that

the Department has been deliberately indifferent to an excessive risk to his health. Farmer v.

Brennan, 511 U.S. 825, 837, 114 S. Ct. 1970, 128 L. Ed. 2d 811 (1994). While Harrison is critical

of the care he has been provided regarding his human immunodeficiency virus (HIV) status and

colon health, he does not show that the Department has been deliberately indifferent to his

conditions. The Department has provided HIV treatment in the form of a single pill regimen with

a small tablet, which Harrison said he preferred, and the Department has arranged an appointment

for additional colon cancer screening that is available even if Harrison is in community custody.

       Finally, Harrison’s Eighth Amendment argument regarding his conditions of confinement

in Florida and Washington during the COVID-19 pandemic is likely moot given his release into

community custody. But even if it were not, the Department’s response to COVID-19 has been

held not to constitute deliberate indifference under the Eighth Amendment. Colvin v. Inslee, 195

Wn.2d 879, 901, 467 P.3d 953 (2020); In re Pers. Restraint of Pauley, 13 Wn. App. 2d 292, 316-

18, 466 P.3d 245 (2020), review denied, No. 985863 (Wash. Aug. 6, 2020). Harrison does not

provide any grounds for relief from personal restraint. We therefore deny his petition and his

request for appointment of counsel.




2
 While Harrison cites to article I, section 14 of the Washington State Constitution, he does not
present argument as to why that section would provide him greater protection than does the Eighth
Amendment. Thus, we review his claim only under the Eighth Amendment. State v. Wethered,
110 Wn.2d 466, 472-73, 755 P.2d 797 (1988).



                                                3
No. 54889-5-II


        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW 2.06.040,

it is so ordered.



                                                    Glasgow, J.
 We concur:



 Lee, C.J.




 Worswick, J.




                                                4